﻿Mr. President, I congratulate you on your election to the presidency of the General Assembly. Your outstanding qualifications and your experience in the world Organization guarantee you full success in your eminent post.
2.	We recall with praise the effective and objective performance of the outgoing President, Mr. Salim A. Salim of the United Republic of Tanzania, who so brilliantly marked the imposing presence on the international scene of the peoples of Africa and the new characteristics of the United Nations in the present world political setting.
3.	We greet Zimbabwe as it enters upon independent life and as it joins the United Nations, following a strenuous struggle for liberation and the legal consecration of its birth as a free country by the democratic exercise of the popular vote.
4.	We also welcome Saint Vincent and the Grenadines, of the Caribbean sub region, which has just joined the group of 30 Latin American countries within the nearly universal fold of the United Nations.
5.	We welcome also the Latin American Economic System [SELA] as an observer, an item which already appears in the Assembly's agenda following the recommendation of the group of Latin American States.
6.	Ecuador repeats that its international policy is guided by the scrupulous observance of permanent principles that are the basis of international law and of the United Nations system, such as those of non-intervention, self-determination of peoples, the legal equality of States, absolute respect for human rights, ideological pluralism, opposition to all forms of racial discrimination, colonialism and neo-colonialism, rejection of all aggression, non-validity of territorial conquest achieved through the threat or use of force, and the defence and strengthening of the system of peaceful settlement of disputes.
7.	In accordance with these principles, the new Minister for Foreign Affairs of Ecuador, Mr. Alfonso Barrera, said, on taking up his duties:
"As for relations with neighbouring countries and those of the sub region and the region, the Ministry for Foreign Affairs will make every effort to achieve the best understanding with them and to ensure that the handling of problems is conducted in a most cordial and frank manner, both with regard to the presentation of problems and the search for solutions, in a spirit of solidarity and of respect for our rights".
8.	In connexion with its Amazonian rights, which it will not renounce, and in consistency with its commitment to peace, Ecuador will continue to seek, vis-à-vis Peru, a just solution to its permanent claim.
9.	The aforementioned principles govern Ecuador's position with regard to the problems of the international community, including, inter alia, those of Palestine and the whole Middle East, Cyprus, Afghanistan, Kampuchea, Namibia and that of the diplomatic hostages in Iran. Ecuador hopes that the appeal made yesterday by the President of the Security Council for a cessation of the military activities between Iraq and Iran will be heeded.
10.	Within the United Nations, the universality of human rights should be demonstrated through impartial analysis and firm criticism of their enforcement in each and every country, whether it be a Member of the Organization or not. To censure in certain places what is met with silence in others merely weakens the impartiality of the United Nations system and will reduce its objectivity whenever it takes a stand in the future.
11.	The Constitutional President of Ecuador, Jaime Roldds, in the implementation of his programme of government, firmly upholds the defence of human rights, at both the national and the international levels.
12.	I have the honour to announce that, in our Andean sub region, the heads of State of Colombia, Venezuela and Ecuador and the Vice-President of Peru, representing that country's President, meeting this month in the city of Riobamba to commemorate the one hundred and fiftieth anniversary of the first Constitution of Ecuador, approved the Charter of Conduct that was proposed by President Rold6s and which, on this very subject, reads as follows:
" [It] reiterates the solemn commitment that respect for human, political, economic and social rights constitutes a fundamental rule of internal conduct for the States of the Andean Group, that the defence of those rights is an international obligation which is binding on States and that, therefore, joint action undertaken to protect such rights does not violate the principle of non-intervention". 
Joining in the spirit of this declaration, the heads of State of Costa Rica and Panama and the personal representative of the President of the Government of Spain have also signed it.
13.	Similarly, with the participation of outstanding political personalities and organizations of the region interested in the subject, this past month of August the Latin American Association for Human Rights was established, with headquarters in the capital of Ecuador.
14.	The main pillar of human rights and the essence of the system of democratic government is freedom of expression, of information and of communication, which also involves the right to dissent. I am pleased to emphasize that Ecuador scrupulously respects these rights in its institutional life, as well as in its actions within the United Nations Committee on Information, where, in order to strengthen the world Organization, and in order to extend more effectively the economic, social and cultural spheres of action of the developing world, we have given our support to the new world information and communication order, while at the same time defending the widest use of the Spanish language and a better geographical balance in the composition of the Secretariat of the United Nations.
15.	Furthermore, in line with its principle of respect for ideological pluralism, Ecuador has, from its clearly democratic position, widened the scope of its diplomatic and commercial relations in the course of the past year, establishing such relations with Albania, the People's Republic of China, Cyprus, the Congo, Cuba, Equatorial Guinea, Indonesia, Jordan, Liberia, Malta, Saint Lucia, Senegal, Thailand, Togo, Tunisia and Viet Nam.
16.	My country, which maintains its unswerving commitment to the struggle against all discrimination and the need to extend rights to all social sectors, has been supporting the participation of women and youth in the responsibilities of development. The women of Ecuador, with the backing of the public authorities, are making constant progress towards the full exercise of their rights, not because of concessions of a paternalistic nature, but as an expression of maturity in the social evolution of our country. At the World Conference at Copenhagen, Ecuador took a stand at the highest level demanding maximum training facilities for women, in order truly to open up equal opportunities at all social levels and in order to eliminate discrimination as to race, sex, religion or political belief throughout the world.
17.	Ecuador has faithfully supported the resolutions relating to disarmament and has pointed out the catastrophic economic and social consequences of the arms race. The expenditure on armaments could, if transferred to development, effectively generate a climate of trust and peace. Ecuador hopes that the progress recorded in General Assembly resolution 34/71, concerning the signing and ratification of Additional Protocol I to the Treaty for the Prohibition of Nuclear Weapons in Latin will be matched by parallel initiatives for the denuclearization of other regions.
18.	Ecuador has continued to protect its natural resources, which constitute a part of its sovereignty; it has consequently supported resolutions 2692 (XXV) and 3281 (XXIX) of the General Assembly, relative respectively to the declaration on the permanent sovereignty over natural resources of developing countries and the Charter of Economic Rights and Duties of States. Together with other equatorial States, it has also defended its rights over the corresponding segments of the geostationary orbit. The latter represents a sui generis and limited natural resource, which must serve the development aims of Ecuador as well as those of all developing countries in general. Ecuador will also continue to uphold its rights over the 200mile width of its territorial sea.
19.	Ecuador attaches importance to its cultural possessions, which, as its artistic heritage, constitute its national roots and its contribution to universal civilization. In that regard, we shall continue to support, at the General Assembly and within UNESCO, international action for the restitution or return of cultural property to its country of origin.
20.	In consistency with its status as a developing country and as a member of the Group of 77, Ecuador supports the firm and reasonable proposal put to the industrialized countries in a consensus of great political value since it resulted from a meeting of the minds of 120 countries, which represent two thirds of the world's population. That proposal, concerning both global negotiations and the International Development Strategy for the Third United Nations Development Decade, was made in the light of the imperative need to establish the new international economic order without which we would end up facing a regrettable confrontation and would not be able to guarantee permanent peace.
21.	Turning a deaf ear to the voices of that majority of the human race and sowing difficulties with a view to bringing about a breakdown in the North South dialogue would be dangerous for the course of history and for universal coexistence. The presence of those 120 countries on the international scene is the most significant historical fact of our century in which peoples expect social justice and economic development in the national and international fields.
22.	The world of justice that we seek must be found in the United Nations, in response to the inescapable challenge of history. The time has come to find new forms of understanding, which are likely to help to accelerate the establishment of the new order. The global negotiations are intended to treat, not only in a centralized and coherent manner but also simultaneously, the essential aspects of the areas which the developing countries have identified, while corresponding political will on the part of the industrialized countries is required for the conduct and success of those negotiations. It is encouraging to realize that practically all Member States now share the view of the Group of 77 and we trust that the support of the three countries that have not yet joined in the desired consensus will be forthcoming as early as possible.
23.	We have to admit that the scale of development is also the scale of world poverty. We, the countries on that scale, are actively promoting measures and programmes in favour of the least developed countries. The United Nations Conference on the Least Developed Countries, which is to take place next year, will provide the opportunity to show in a concrete manner what the international community is capable of achieving, on the threshold of the Third United Nations Development Decade, in the process of reducing the deep structural problems which affect our sister countries in greater need.
24.	In South South cooperation, the field of action is broadening, thanks to the eagerness of the developing countries to move forward in joint activity which can contribute to the attainment of collective self-reliance. Ecuador, like the other Latin American countries, is participating in several measures to promote economic and technical cooperation among developing countries. In the organization of its own economy, Ecuador has adopted a National Development Plan based on democracy involving the participation of all national sectors and on responsibility for progress, in economic development and social justice, which are expressions of dignity and freedom for the individual. Undeterred by the magnitude of the task, we give preferential attention to the rural sector, which is among those in greatest need within our social context.
25.	Outstanding areas of action in the United Nations system are the operational activities in the transfer of technology for the promotion of development. Aware that the technological gap is the most serious of the disparities between rich and poor peoples, Ecuador, together with its sister nations in Latin America, has maintained that it is necessary that UNDP should preserve its original features of universality, the voluntary nature of its programming and financing and its access to and permanence in the system.
26.	Our country has rejected the attempts to paralyse the efforts for development by trying to reduce the UNDP allocations in the intermediate levels of the system. But it has supported the earmarking of 80 per cent of UNDP resources in the next five-year cycle to countries having a less than $500 per capita income and opposed any trend of a neo colonialist nature left over from the old order, which would tend to exclude those who strive hardest, penalizing them for the meagre achievements of their progress and trying to make the Programme in some way reimbursable, whereas it should rather be an initial, however modest, example of the new international cooperation.
27.	The decolonization process must be completed and the last traces of the wrongful and intolerable scars of the past, which the present has changed for the better, must be eliminated. The ignominy of racial discrimination, in all its forms, must disappear, and particularly the shameful policy of apartheid.
28.	As a member of the Andean Group, Ecuador honours its responsibility with regard to economic cooperation among developing countries and the staunch defence of democratic principles, the continental promotion of which is one of the objectives of the sub region, as reaffirmed in the Lima Declaration, signed on 29 July this year and in the Charter of Conduct, signed on 11 September at Riobamba.
29.	Ecuador reaffirms its faith in the United Nations and supports action aimed at strengthening it in the opinion of the world through education for international peace and understanding, which carries with it the obligation of Member States and of the agencies and the programmes of the system to defend the world Organization and the principles which inspire it, in order that it may fully discharge its responsibility and fulfil the hopes placed in it by all peoples.
